Citation Nr: 0902864	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an effective date earlier than November 1, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The veteran had active service from February 1966 to May 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In January 2008 the case was remanded to the RO 
for further development.  


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied service 
connection for PTSD.

2.  The next written communication from the veteran seeking 
to reopen a claim of service connection for PTSD was received 
November 1, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
November 1, 2002, for the award of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 
38 C.F.R. §§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that in the instant case, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. 473, 490-91.  Thus, because service 
connection has already been granted in the instant case, 
further notice pertaining to the veteran's claim for earlier 
effective date is not required.  Additionally, because there 
is no dispute concerning the relevant facts in the instant 
case (i.e. whether the veteran filed a claim to reopen his 
previously finally denied claim for service connection for 
PTSD prior to November 1, 2002) and whether the veteran is 
entitled to an earlier effective date is wholly a matter of 
interpretation of pertinent statute and regulatory 
provisions, VCAA notice is also not required on this basis.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).

Despite VCAA notice not being required, a January 2008 letter 
did explain that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Also, in 
compliance with the January 2008 remand, the letter provided 
the veteran with notice regarding criteria for determining 
effective dates of awards in accordance with the Dingess 
decision. 
 
Regarding VA's duty to assist, as mentioned above given that 
the instant decision is made as a matter of law, such duty is 
not implicated.  Dela Cruz, 15 Vet. App. 143, 149 (2001).  
Nonetheless, the RO has obtained all available pertinent 
evidence and the veteran has not identified any additional 
pertinent evidence.  VA's assistance obligations are met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review. 

II.  Factual Background

In May 1994 the veteran filed an original claim for service 
connection for PTSD.

In a September 1994 rating decision, the RO denied service 
connection for PTSD.  The RO then confirmed this finding in a 
subsequent August 1995 rating decision.  The veteran did not 
appeal these decisions and they became final.

In October 2002, the veteran filed a claim to reopen his 
claim for service connection for PTSD, which was received by 
the RO on November 1, 2002.  

In the May 2004 rating decision the RO granted service 
connection for PTSD and assigned a 70 percent rating 
effective November 1, 2002. 

In August 2004 the veteran sought an earlier effective date 
for the award of service connection for PTSD.  

In a September 2005 statement in lieu of a Form 9 the veteran 
indicated that soon after service in 1970 he was hospitalized 
for depression at the VA Medical Center in Cleveland.  He 
contended that an initial claim for service connection for 
psychiatric disorder should have been filed at that time.  He 
also indicated that he was again hospitalized from November 
1977 to March 1979 for symptoms of PTSD at the VA Medical 
Center in Brentwood.  He noted that at that time the VA did 
not know exactly what PTSD was and that a lot of Vietnam 
veterans went undiagnosed or received improper treatments.  
He also contended that he should have been seen by a 
veteran's counselor while in the hospital and that a claim 
for service connection for psychiatric disorder should have 
been initiated.  

III.  Law and Regulations

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. §  3.400.   

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information or evidence was received by VA.  38 C.F.R. 
§ 3.1(r).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant, which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  An informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

Rating decisions are final based on the evidence of record at 
the time of the decision.  38 U.S.C.A. § 7105. 

IV.  Analysis

As mentioned above, the September 1994 and August 1995 
decisions denied   service connection for PTSD.  The veteran 
did not appeal these decisions and they became final.  See 
38 U.S.C.A. § 7105.   Further, the veteran has not sought 
revision of either decision based on a motion of clear and 
unmistakable error.  Accordingly, the latter August 1995 
decision is a bar to an effective date for the award of 
service connection for PTSD prior to the date of the 
decision.  38 C.F.R. § 3.400.  

It is not in dispute that the next written communication from 
the veteran seeking service connection for PTSD was received 
on November 1, 2002.  Under the controlling law and 
regulations (outlined above), the award of compensation based 
on the reopened claim may be no earlier than that date.  Id.  
Thus, as a matter of law, the appeal seeking an effective 
date prior to November 1, 2002 for the grant of service 
connection for PTSD must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

The Board acknowledges the veteran's contentions that 
symptoms of PTSD were found well before November 1, 2002.  It 
also empathizes with his position that he should have 
received assistance from a veteran's benefits counselor 
regarding potentially filing a claim for service connection 
for psychiatric disorder while hospitalized in the 1970s.  
The Board is bound by applicable regulations, however, and 
there is no basis under such regulations for granting an 
earlier effective date for service connection based on the 
presence of earlier symptoms or based on the failure of a 
veteran's benefits counselor to provide meaningful 
assistance.  Instead, the only question is whether subsequent 
to the August 1995 decision and prior to  November 1, 2002, 
there was a communication from the veteran seeking to reopen 
his claim for service connection for PTSD.  There is nothing 
in the claims file received between the August 1995 rating 
decision and the November 1, 2002, communication, which may 
be construed as a formal or informal claim seeking to reopen 
the claim of service connection for PTSD.  Indeed, the 
veteran does not allege he submitted an earlier application 
to reopen the claim.  Consequently, there is no basis under 
law for granting an earlier effective date. 


ORDER

Entitlement to an effective date earlier than November 1, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD) is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


